         Case 19-35298 Document 47 Filed in TXSB on 10/31/19 Page 1 of 4



             IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE SOUTHERN DISTRICT OF TEXAS
                        HOUSTON DIVISION
 In re:                           §
                                  §
 PRESTIGE HEATING AND             §            Case No. 19-35298-H3
 AIR CONDITIONING, LLC            §
              Debtor.             §                 Chapter 11

                   MOTION FOR ORDER AUTHORIZING PAYMENT OF
                              PRE-PETITION TAXES

THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT YOU. IF YOU
OPPOSE THIS MOTION, YOU SHOULD IMMEDIATELY CONTACT THE MOVING
PARTY TO RESOLVE THE DISPUTE. IF YOU AND THE MOVING PARTY CANNOT
AGREE, YOU MUST FILE A RESPONSE AND SEND A COPY TO THE MOVING
PARTY. YOU MUST FILE AND SERVE YOUR RESPONSE WITHIN TWENTY-ONE
(21) DAYS FROM THE DATE THAT THIS MOTION WAS SERVED ON YOU. YOUR
RESPONSE MUST STATE WHY THE MOTION SHOULD NOT BE GRANTED; IF YOU
DO NOT FILE A TIMELY RESPONSE, THE RELIEF MAY BE GRANTED WITHOUT
FURTHER NOTICE TO YOU. IF YOU OPPOSE THE MOTION AND HAVE NOT
REACHED AN AGREEMENT, YOU MUST ATTEND THE HEARING. UNLESS THE
PARTIES AGREE OTHERWISE, THE COURT MAY CONSIDER EVIDENCE AT THE
HEARING AND MAY DECIDE THE MOTION AT THE HEARING.


To the Honorable Eduardo V. Rodriguez:

        Prestige Heating and Air Conditioning, LLC (“PHAC”), hereby files this Motion for Order

Authorizing Payment of Pre-Petition Taxes (the “Motion”) and in support of the requested relief,

would show as follows:

                                              SECTION I
                                        JURISDICTION & VENUE

        1.      This Court has jurisdiction over this Motion pursuant to 28 U.S.C. Section 157 and

Section 1334. This Motion is a core proceeding pursuant to 28 U.S.C. Section 157(b). Venue is

proper pursuant to 28 U.S.C. Section 1408 and 1409.




Motion for Order Authorizing Payment of Prepetition Taxes
Prestige Heating and Air Conditioning, LLC                                       Page 1 of 4
         Case 19-35298 Document 47 Filed in TXSB on 10/31/19 Page 2 of 4



                                          SECTION II
                                    STATEMENT OF THE CASE

        2.      PHAC filed a voluntary petition for relief on September 23, 2019 (“Filing Date”)

under Chapter 11 of Title 11, United States Code 11 U.S.C. § 101 et seq. (the “Bankruptcy Code”).

PHAC’s case is pending before the United States Bankruptcy Court for the Southern District of

Texas, Houston Division.

        3.      Pursuant to Bankruptcy Code 1107(a) and 1108, the PHAC is operating and

managing its property as debtor in possession. No trustees or examiners have been appointed in

this case.

        4.      PHAC is a Texas limited liability company incorporated on June 14, 2010. PHAC

is a member managed limited liability company whose sole members are Brian and Kristie Gesner

(“Gesner”) who have managed PHAC since its inception.             PHAC provides residential and

commercial air conditioning and heating repair services to customers in the North Houston area.


        5.      As PHAC’s depository accounts were frozen on the Filing Date PHAC was unable

to become current on certain financial obligations. In the ordinary course of PHAC’s business, it

collects, incurs, and pays, among other taxes, sales taxes, use taxes, annual reports, and franchise

taxes and fees (collectively, the “Taxes and Fees”). PHAC remits the Taxes and Fees to various

federal, state, and local units. As of the Filing Date, PHAC owed a balance of $5,757.93 to the

Texas State Comptroller (“Comptroller”) for 2018 Taxes and Fees.


        6.      PHAC believes that the failure to pay Taxes and Fees will materially disrupt its

business in several ways. First, PHAC’s failure to pay the 2018 Taxes and Fees to the Comptroller

have resulted in forfeiture of existence with the State of Texas, limiting PHAC’s liability to engage

in certain business transactions, such as the filing or defense of lawsuits. Second, the Comptroller


Motion for Order Authorizing Payment of Prepetition Taxes
Prestige Heating and Air Conditioning, LLC                                         Page 2 of 4
            Case 19-35298 Document 47 Filed in TXSB on 10/31/19 Page 3 of 4



could initiate audits, suspend operations, file liens, or seek to lift the automatic stay, which would

unnecessarily divert the Debtor’s attention from the chapter 11 process. Third, the failure to pay

Taxes and Fees will subject the Debtor’s directors and officers to claims of personal liability, which

likely would distract those key persons from their duties related to restructuring efforts of the

Debtor. Fourth, unpaid Taxes and Fees may result in penalties, the accrual of interest, or both

which could negatively impact the Debtor’s business or the restructuring process.


        7.      Counsel for PHAC has contacted the Comptroller and the United States Trustee

who are unopposed to requested relief contained in this Motion.


                                           SECTION III
                                   RELIEF SOUGHT & AUTHORITY

       8.       PHAC respectfully requests an Order for this Court authorizing it to pay the pre-

petition tax claims owed to the Texas State Comptroller. Historically, the relief requested under

this Motion has been granted under the Court’s discretionary powers under 11 U.S.C. § 105(a),

which provides that “the court may issue any order, process, or judgment that is necessary or

appropriate to carry out the provisions of this title.” Bankruptcy Code 1107(a) provides that a

debtor in possession “shall have all rights. . .and perform all the functions and duties. . . of a trustee

serving in a case under this chapter.” Id. at 1107(a). These duties include the implicit fiduciary

duty under Section 1106 of the United States Bankruptcy Code to protect and preserve the

bankruptcy estate. In re CoServ, LLC, 272 B.R. 487, 489 (Bankr. N.D. Tex. 2002).

       9.       Within the Fifth Circuit, Bankruptcy courts have interpreted provisions of 1107 of

the United States Bankruptcy Code, together with Section 105 of the United States Bankruptcy

Code, to mean that for a debtor in possession to perform its fiduciary obligation to preserve the

bankruptcy estate, the bankruptcy court must use apply Section 105 of the Bankruptcy Code to


Motion for Order Authorizing Payment of Prepetition Taxes
Prestige Heating and Air Conditioning, LLC                                             Page 3 of 4
         Case 19-35298 Document 47 Filed in TXSB on 10/31/19 Page 4 of 4



authorize payment of prepetition claims that preserve or enhance the debtor’s bankruptcy estate.

Id.

        WHEREFORE, Prestige Heating and Air Conditioning, LLC respectfully requests that this

Court enter an order i) authorizing the payment of pre-petition tax claim of the Texas State

Comptroller as set forth above in this Motion and ii) for such other relief as is equitable and just.

        Dated: October 31, 2019

                                                    CORRAL TRAN SINGH, LLP

                                              By: /s/Susan Tran Adams
                                                  Adam Corral | TBN: 24080404
                                                  Susan Tran | TBN: 24075648
                                                  Brendon Singh | TBN: 24075646
                                                  1010 Lamar St., Suite 1160
                                                  Houston TX 77002
                                                  Ph: (832) 975-7300
                                                  Fax: (832) 975-7301
                                                  Susan.Tran@ctsattorneys.com

                                                  ATTORNEYS FOR
                                                  PRESTIGE HEATING AND AIR
                                                  CONDITIONING LLC

                                      CERTIFICATE OF SERVICE

    I hereby certify that on October 31, 2019 the following parties below and attached creditor
matrix were served a true and correct copy of the foregoing Motion via First Class Mail, facsimile,
or electronic notice.


                                                     /s/Susan Tran Adams
                                                     Susan Tran Adams

                     VERIFICATION OF TRANSMITTAL TO U.S. TRUSTEE

    The undersigned, an attorney, under penalties of perjury, verifies that a copy of the Motion
was delivered to the United States Trustee on October 31, 2019 by electronic delivery by the clerk
of the Bankruptcy Court.


                                                     /s/Susan Tran Adams
                                                     Susan Tran Adams

Motion for Order Authorizing Payment of Prepetition Taxes
Prestige Heating and Air Conditioning, LLC                                          Page 4 of 4
